On Petition for Rehearing.
Motion for rehearing was filed by appellant asking for a modification of the decision so as to allow interest. Motion was also filed by respondents, wherein it is urged that, if the judgment should stand against them, it should be reduced by the cost of performing the service. If both contentions were allowed, the one would about offset the other. The court was, and now is, of the view, because of the peculiar circumstances of this case, that the judgment of $1,250 should be allowed without deduction and without interest; interest of course to be allowed from and after judgment.
Motions for rehearing are therefore denied. *Page 441